DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 7-12 in the reply filed on 4/11/2022 is acknowledged.
3.	Claims 1-6 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/23/2021 has been considered by the examiner.  
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a main control unit and a user interface”.  According to applicant’s disclosure, “a main control unit and a user interface” will be structurally interpreted as actuators, such as buttons, levers, knobs and/or a pedal and/or touchless activator sensors, configured for actuating system and/or initiating a cleaning cycle of system. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 11 recites the limitation "said at least one member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the same limitation recited in claim 10.  Thus, for examination purposes, claim 11 will depend upon claim 10.  
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN105804188; See English Machine Translation).
12.	Regarding claim 7, Chen teaches a method of cleaning toilets (abstract on page 1) comprises: providing a toilet cleaning system (abstract, fig 1) comprising: structural frame (wall, last paragraph page 6, fig 1) comprising a pivoting joint (connected to foldable arm 20); foldable arm (20), mounted onto said pivoting joint (connected to wall to allow folding) (first paragraph, page 7, fig 1), a main control unit (controller) (second paragraph prior to drawing headline in page 4, and all paragraphs page 9), comprising a user interface (touch button 17, fig 1), configured for actuating a cleansing cycle of said system (second paragraph page 7, second to last paragraph page 10, second paragraph page 11); a geared motor (24 fig 1) (second paragraph page 7, second to last paragraph page 10, second paragraph page 11), operatively connected to said main control unit (second paragraph prior to drawing headline in page 4); a rotatable brush (6,10, fig 1) (first two paragraphs page 8), rotationally coupled to a rotor of said geared motor (page 7-8); conferring to said foldable arm (20) a folded conformation (page 9 and 12), wherein a distal end of said foldable arm is disposed essentially adjacently to said structural frame (page 9 and 12, when 20 is in upright vertical position, the distal end is adjacent to the wall); conferring to said foldable arm an unfolded conformation (page 9 and 12), wherein said distal end of said foldable arm is disposed away from said structural frame (when 20 is in horizontal position distal end is away from wall as seen from fig 1); driving said rotatable brush into a folded conformation (page 9 and 12), wherein said rotatable brush is essentially retracted into and accommodated within said foldable arm (page 9 and 12), while bristles thereof are folded within said foldable arm (page 9 and 12): driving said rotatable brush into a deployed conformation (page 9 and 12), wherein said rotatable brush is protracted from said distal end of said foldable arm (page 9 and 12) and said bristles thereof are sprawl and configured to engage to an inner surface of a toilet bowl (page 9 and 12 as seen from fig 1).
13.	Regarding claim 8, Chen teaches wherein said system further comprises a reservoir (inherent from supply pipe 23, fig 1) of a cleaning agent (second to last paragraph page 8) and a controllable dispenser (11, fig 1), further comprises discharging a predefined amount (page 9-10 and 12, from valve 22, fig 1) of said cleaning agent onto said inner surface of said toilet bowl (last paragraph page 9), within proximity of said rotatable brash (last paragraph page 9). 
14.	Regarding claim 9, Chen teaches wherein said rotatable brush is rotationally coupled to said rotor of said geared motor by a flexible shaft (16, fig 1) (second paragraph page 7, when brush is vertically and horizontally placed based on folding of 16, thus 16 is flexible).
15.	Regarding claim 10, Chen teaches wherein said system further comprises at least one member consisting of a sensor (14, fig 1); wherein said at least one member is connected to said rotor of said geared motor (24, fig 1) (second to last paragraph page 7).
16.	Regarding claim 11, Chen teaches collecting data by said at least one member and using said data to ensure effective mechanical engagement of said bristles of said rotatable brush against said inner surface of said toilet bowl (third paragraph page 10). 
17.	Regarding claim 12, Chen teaches wherein in said deployed conformation, said rotating brush is configured to assume a size occupying a substantial portion of an entire inner lumen of said toilet bowl (fig 1, last paragraph page 9 and second paragraph page 10).
18.	List of other pertinent reference(s) not relied upon in the action include: 
Diallo (PG Pub US 2018/0078098)
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714